Case: 3:20-cv-00001-WHR-SLO Doc #: 23 Filed: 06/10/20 Page: 1 of 2 PAGEID #: 166




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 4 WEST, LLC,                                :   Case No. 3:20-cv-1
                                             :
        Plaintiff,                           :   District Judge Walter H. Rice
                                             :   Magistrate Judge Sharon L. Ovington
 vs.                                         :
 AUTO-OWNERS (MUTUAL)                        :
 INSURANCE COMPANY,                          :
                                             :
        Defendant.                           :


                                         ORDER


       Pursuant to Southern District of Ohio Civil Rule 83.4(c), Plaintiff’s counsel,

Jessica E. Salisbury-Copper and Sean P. McCormick, move this Court for leave to

withdraw as counsel in this matter. Upon good cause shown, the Motion for Leave to

Withdraw as Counsel for Plaintiff 4 West, LLC (Doc. #21) is GRANTED.

       This, however, leaves Plaintiff 4 West, LLC without an attorney. It is well settled

that corporations, partnerships, and associations cannot appear in federal court except

through a licensed attorney. Rowland v. California Men’s Colony, 506 U.S. 194, 201-02

(1993); Doherty v. American Motors Corp., 728 F.2d 334, 340 (6th Cir. 1984) (“[A]

corporation cannot appear in federal court except through an attorney.”).

       Plaintiff 4 West, LLC must therefore retain a trial attorney. Plaintiff’s attorney

shall file a notice of appearance in this case on or before July 7, 2019. Upon the filing of

a notice of appearance, the case will proceed further. Plaintiff 4 West, LLC is advised
Case: 3:20-cv-00001-WHR-SLO Doc #: 23 Filed: 06/10/20 Page: 2 of 2 PAGEID #: 167




that failure to timely comply with this Order to obtain new counsel may result in

sanctions, up to and including dismissal of the case.

       The Clerk of Court is directed to mail a copy of this Order to 4 West, LLC at the

following address:

       Robert Hull
       4 West, LLC
       1902 Campus Place, Suite 9
       Louisville, KY 40299

                        IT IS THEREFORE ORDERED THAT:

       1.     Ms. Salisbury-Copper’s and Mr. McCormick’s Motion to
              Withdraw as Attorney for Plaintiff 4 West, LLC (Doc. #21) is
              GRANTED; and

       2.     Plaintiff 4 West, LLC shall retain a licensed attorney to
              represent it in this case, and on or before July 7, 2020,
              Plaintiff’s attorney shall file a notice of appearance in this case.


June 10, 2020                                      s/Sharon L. Ovington
                                                   Sharon L. Ovington
                                                   United States Magistrate Judge




                                               2
